COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS

                                              §
 JOSEPHINE GRADY,                                            No. 08-14-00244-CV
                                              §
                      Appellant,                                 Appeal from
                                              §
 v.                                                          327th District Court
                                              §
 WILLIAM D. ABRAHAM,                                       of El Paso County, Texas
 JOSEPH (SIB) ABRAHAM, J.R.,                  §
 AND MARIA HERNANDEZ AS                                    (TC # 2014-DCV-1278)
 NEXT FRIEND OF S.R.G. AND M.R.G.,            §
 MINOR CHILDREN,
                                              §
                      Appellees.

                               MEMORANDUM OPINION

       Pending before the Court is a motion filed by Appellant, Rene Ordonez, to dismiss the

appeal pursuant to TEX.R.APP.P. 42.1(a)(1). We grant the motion and dismiss the appeal. The

related appeal, cause number 08-14-00257-CV, is unaffected by the dismissal of this appeal and

will remain on the Court’s docket. Costs of this appeal are taxed against Appellant. See

TEX.R.APP.P. 42.1(d)(absent agreement of the parties, the court will tax costs against the

appellant).


March 19, 2015
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
(Hughes, J., not participating)